The distinction between accommodation with food in a restaurant, inn, or boarding house, and sale of the same sort of food by a shopkeeper, has been observed in Maryland. An illustration is found in the statutory provision that keepers of hotels, boarding houses, inns, and ordinaries shall have a lien for the price or value of food furnished. Code, art. 71, sec. 7. It seems to be recognized, indeed, in common speech, in which food provided in a restaurant is referred to as served to guests rather than sold.
If this distinction in character be disallowed, and only the fact of transfer of property be regarded, there is, of course, no logical difficulty in viewing the supply of food as identical with the ordinary sale in a shop. Meals may be viewed as food sold, feeding a traveler's horse in the recent past would have been a sale of the feed. By a similar process material put into construction work by contractors or repairmen might be classed as material sold. See State v. Christhilf, 170 Md. 586,185 A. 456. And so with the production of goods for a customer by work and labor; that might be classed as a sale. Bagby v. Walker,78 Md. 239, 27 A. 1033; Rentch v. Long, 27 Md. 188. In all there is a transfer of property to the customer, and similarity enough to support a classification together as sales, if the usual distinctions be disallowed.
Disallowance is urged here as a means of providing for guests injured by substances in food an easier way *Page 505 
to recovery of their damages. The burden of proving negligence under the old rule is considered unjust to the guest because he would commonly have no access to the information needed to meet it, and because there is commonly no negligence on the restaurant keeper's part when he dispenses food provided for him by manufacturers, as the bread in this instance was provided. But, if to cure an injustice from that source resort is had to the classification of sale to bring the defendant under an implied warranty, we would seem to be curing one injustice by inflicting another, for the restaurant keeper could in many instances do nothing to comply with the warranty. When his supply comes from a manufacturer or special dealer he would be placed helpless under a new liability without fault. Frequently, in the increasing number of suits for injuries to guests, he is without information to test the charge in any part, for he hears of an accident for the first time in a threat of suit, and then has no recollection of the guest. If no more were required of a plaintiff than a statement of injury in the establishment from a substance found in the food, the keeper of a large restaurant would be an easy prey to imposition by false testimony.
I agree that there is no sufficient ground for imposing by judicial decision in this relation any other liability than that for failure to exercise due care. But, if that rule entails an intolerable burden of proof on the guest, then I venture the conclusion that a rule to attain equal justice should distinguish between cases in which the restaurant keeper does, and those in which he does not, prepare the food for serving, and perhaps some distinction should be observed in the extent of his handling, and of his opportunity to perceive any foreign substance present. And to avoid rendering him a prey to fraudulent claims, it might be necessary to provide that notice of injury be given in time to permit an investigation. The problem would then be one for legislation, I think. *Page 506